Citation Nr: 0312309	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  97-29 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 for post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
January 1973, January 1974 to August 1980, and from October 
1980 to October 1981. 

The present matter arises before the Board of Veterans' 
Appeals (Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
entitlement to disability compensation for PTSD pursuant to 
38 U.S.C.A. § 1151.  

The veteran's claim was certified on appeal to the Board, 
which in a May 1999 decision denied the veteran's claim.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In that 
litigation the Court issued an order, dated in May 2000, in 
which it vacated the Board's decision and remanded the 
matter.  The Court remanded the case to the Board under the 
authority of 38 U.S.C.A. § 7252(a) (West 2002).  In December 
2000 decision, the Board remanded the veteran's claim to the 
RO for additional development.  

In resolving the issue on appeal, the Board obtained an 
opinion from the VA Office of the General Counsel (OGC).  The 
veteran's representative was informed of the content of that 
opinion in March 1999, and has provided arguments in response 
to the opinion.  The Board finds, therefore, that the 
procedural requirements of 38 C.F.R. § 20.903 have been met, 
and that the Board may consider the OGC opinion in deciding 
the case.  See Austin v. Brown, 6 Vet. App. 547 (1994).  


FINDINGS OF FACT

1.  The veteran has PTSD as the result of sexual assaults 
that took place during VA treatment.  

2.  The sexual assaults that occurred during VA treatment 
were intertwined with, and iseperable from, that treatment.


CONCLUSION OF LAW

The criteria for entitlement to disability compensation for 
PTSD in accordance with 38 U.S.C.A. § 1151 have been met. 38 
U.S.C.A. §§ 1151, 5107 (West 1991 & 2002); 38 C.F.R. § 3.358 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  The liberalizing provisions of the VCAA are 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Factual Background

VA medical records reflect the veteran's treatment for 
lumbosacral strain from January to December 1992 at a VA 
medical facility.  The treatment included several 
examinations of the back and lower extremities by a VA 
physician, along with medication and physical therapy.  VA 
Mental Health Clinic notes dated as early as 1993, document 
the veteran's psychotherapy for psychiatric complaints, to 
include depression and anxiety.  

The veteran filed a claim for entitlement to disability 
compensation for a nervous disorder in September 1996.  At 
that time she stated that, she had been subjected to sexual 
abuse by a VA physician at a VA outpatient clinic in 1992, 
and that at least one other veteran had also been abused.  
The veteran also stated that she had reported the incident 
when it occurred, and that the VA medical facility had 
records pertaining to the resulting investigation, but that 
she was not able to obtain copies of the records.  

An August 1996 report of contact from the veteran's therapist 
reflects that the veteran had PTSD symptoms as far back as 
October 1993 that pertained to sexual abuse from a VA 
physician.  

Associated with the claims file are copies of records 
pertaining to the investigation of a VA doctor practicing at 
a VA outpatient clinic, accused of sexually assaulting a 
number of his female patients.  A Sample Proposed Discharge 
Notice, dated in June 1993, reflects proposed action to 
discharge the doctor from employment with VA based on a 
number of reported instances of unprofessional and unethical 
verbal and physical conduct, to include the following:

You examined a female VA patient (SJ) 
without a female attendant in the room on 
several occasions and engaged in 
unprofessional and unethical verbal and 
physical conduct of a sexual nature with 
said patient.  You also performed two 
unnecessary pelvic examinations on said 
patient within a six[-]month period and 
attempted to perform a third, but stopped 
after the patient questioned your reasons 
for the exam.  

In April 2001, the veteran submitted a statement to the RO in 
which she reported that at the time of the incidents with the 
VA doctor in 1992, she was being treated for gynecological 
disorders, a low back disorder, chronic headaches, 
hypertension, and other medical problems.  According to the 
veteran, "the abuse" was presented as treatment consisting 
of frequent sessions of massage therapy and gynecological 
examinations.  The veteran also reported that she was 
intimidated and fearful that no one would believe her claims 
and that she would not have any place to get her medical 
care.  The veteran's April 2001 submissions also included a 
handwritten note describing her experiences with the VA 
doctor during the course of examinations and treatment.  She 
reported that the VA doctor made a number of sexual and 
suggestive remarks about various parts of her body, and that 
he made her undress without a female attendant in the room.  
Furthermore, the veteran reported that during the course of 
examinations and treatment, the VA doctor touch and rubbed 
her inappropriately.  In particular, the veteran indicated 
that the VA doctor performed "back rubs".  

In June 2001, the veteran was medically examined for VA 
purposes.  Following a clinical evaluation and review of the 
veteran's history, the examiner diagnosed the veteran with 
PTSD secondary to the sexual assault that occurred during the 
veteran's medical care at the VA outpatient clinic.  The 
examiner noted that the veteran's PTSD was due to an 
accumulation of repeated perceived insults and trauma as a 
result of the procedures performed, and not limited to one 
incident.  

Legal Criteria

Under the law applicable to this case, if the veteran suffers 
an injury as the result of hospitalization or medical or 
surgical treatment at a VA medical facility that is not 
caused by her willful misconduct, and the injury results in 
additional disability, disability compensation shall be 
awarded in the same manner as if the disability were service 
connected. 38 U.S.C.A. § 1151 (West 1991). In determining 
whether any additional disability resulted from a treatment-
related injury, it must be shown that the disability is 
actually the result of such injury, and not merely 
coincidental with it, and that the injury is not a necessary 
consequence of the medical treatment. 38 C.F.R. § 3.358.

In conjunction with the veteran's claim, the Board requested 
an OGC opinion on whether disability compensation pursuant to 
38 U.S.C.A. § 1151 is payable for the incurrence or 
aggravation of disability resulting from sexual assault by a 
VA physician at a VA medical facility while the veteran was 
undergoing medical treatment. In a February 1999 opinion the 
OGC stated:

Section 1151 of title 38, United States 
Code . . . does not authorize payment of 
compensation for disability incurred or 
aggravated as the result of a sexual 
assault by a [VA] physician which 
occurred while a veteran was receiving 
medical treatment or an examination at a 
VA facility. For purposes of compensation 
under those provisions, the disability 
must result from the medical treatment or 
examination itself and not from 
independent causes occurring coincident 
with the treatment or examination. A 
sexual assault generally would not 
constitute medical treatment or 
examination within the meaning of 38 
U.S.C. § 1151 and would not provide a 
basis for compensation under those 
provisions. However, if the actions or 
procedures alleged to have constituted an 
assault would otherwise be within the 
ordinary meaning of the terms "medical 
treatment" or "examination," then 
compensation may be payable under section 
1151.  
VAOPGCPREC 01-99.

The OGC did not provide specific guidance as to what 
constituted a sexual assault within the ordinary meaning of 
medical treatment.  However, the OGC did rely on case law 
that arose in the context of determinations of the limits of 
insurance coverage in medical malpractice cases.  These cases 
have required the courts to determine whether a sexual 
assault occurred within the context of medical treatment

The prevailing view is that sexual conduct is not a medical 
incident for insurance purposes unless the physician is a 
psychiatrist and the sexual incident arises out of a 
therapeutic relationship.  Snyder v. Major, 789 F.Supp. 646 
(S.D. New York 1992), modified 818 F.Supp. 68 (S.D. New York 
1993).  The rationale is that sexual conduct is not a 
professional act or service for which medical malpractice 
insurance coverage is provided.  See, e.g. St. Paul Ins. Co. 
of Illinois v. Cromeans, 771 F. Supp. 349 (N.D. Ala. 1991); 
Physicians Ins.  Co. v. Pistone, 555 Pa. 616, 726 A.2d 339 
(1999); D.D. v. Insurance Co. of North America, 905 P.2d 1365 
(Alaska 1995); N.M. Physicians Mut. Liability v. LaMure, 116 
N.M. 92, 860 P.2d 734 (1993); Roe v. Federal Ins. Co., 412 
Mass. 43, 587 N.E.2d 214 (1992); Niedzielski v. St. Paul Fire 
& Marine Ins. Co., 134 N.H. 141, 589 A.2d 130 (1991); S. C. 
Med. Malpractice Liab. Ins. v. Ferry, 291 S.C. 460, 354 
S.E.2d 378 (1987); Smith v. St. Paul Fire & Marine Ins. Co., 
353 N.W.2d 130 (Minn. 1984); American Casualty Co. v. Corum, 
131 Or. App. 445, 885 P.2d 726 (1994), vacated on other 
grounds 321 Or. 135, 894 P.2d 461 (1995); Lindheimer v. St. 
Paul Fire & Marine Ins., 643 So. 2d 636 (Fla. App. 1994); 
Steven G. v. Herget, 178 Wis. 2d 674, 505 N.W.2d 422 (Wis. 
App. 1993); Cluett v. Medical Protective Co., 829 S.W.2d 822 
(Tex. App. 1992); Standard Fire Ins. v. Blakeslee, 54 Wn. 
App. 1, 771 P.2d 1172 (1989); St Paul Fire Ins v Quintana, 
165 Mich. App. 719, 419 N.W.2d 60 (1988); Hirst v. St. Paul 
Fire & Marine Ins. Co., 106 Idaho 792, 683 P.2d 440 (Idaho 
App. 1984). 

The most well-known statement of the minority rule is St. 
Paul Fire & Marine Ins. Co. v. Asbury, 149 Ariz. 565, 720 
P.2d 540 (Ariz. App. 1986).  In that case, the Court of 
Appeals of Arizona held that to constitute a covered sexual 
assault, it must consist of "tortious sexual abuse of the 
patient [that was] intertwined with and inseparable from the 
services provided."  Id. at 567, 720 P.2d at 542.  Accord, 
St. Paul Fire & Marine Ins. v. Torpoco, 879 S.W.2d 831 (Tenn. 
1994); St. Paul Fire and Marine Ins. Co. v. Shernow, 222 
Conn. 823, 610 A.2d 1281 (1992). 

Courts have generally refused to require insurers to provide 
coverage for sexual acts, based on professional liability 
insurance policies with medical care providers, because 
sexual activity with a patient is not a part of the delivery 
of professional services or part of medical treatment.  When 
the physician's sexual contact with his or her patient is not 
necessitated by the particular course of medical treatment, 
then the malpractice insurance policy does not provide 
coverage for the damages sustained by the victim.  R.W. v. 
Schrein, 264 Neb. 818, 827; 652 N.W.2d 574 (Nebraska 2002). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  

Ambiguity in the meaning of a law or regulation is also to be 
resolved in favor of the veteran.  Gardner v. Brown, 115 
S.Ct. 552, 555 (1994).

Analysis

The undisputed medical evidence is to the effect that the 
veteran currently has PTSD as the result sexual assaults that 
occurred during VA treatment.  The Board has also reviewed 
the VA disciplinary reports pertaining to the VA doctor's 
actions.  This report provides credible supporting evidence 
of the veteran's reported stressors.  See 38 C.F.R. 
§ 3.304(f) (2002) (providing that credible supporting 
evidence of the claimed stressor is one of the criteria for 
establishing service connection for PTSD).

The remaining question is whether 38 U.S.C.A. § 1151 provides 
compensation for such sexual assaults.  The Board is bound by 
the OGC's decisions in this manner.  38 U.S.C.A. § 7104(c); 
Smith v. West, 11 Vet. App. 134 (1998); 38 C.F.R. § 19.5 
(2002).  It is clear from the OGC opinion and from OGC's 
participation in the joint motion for remand in this case, 
that it meant to follow the minority rule that compensation 
is payable where the acts constituting the sexual assault 
were inseparable and intertwined with the nature of the 
medical treatment.

The veteran has reported that the VA doctor explained some of 
the assaults as being legitimate treatment for her disability 
or as part of gynecologic examinations.  These facts are akin 
to those in Asbury, where the court found that inappropriate 
manipulation of the plaintiff's genitalia during a 
gynecologic examination was inextricable and inseparable from 
such examination.  Resolving doubt in the veteran's favor, 
the Board concludes that the assaults that took place in the 
context of VA treatment for her back disability and of 
gynecologic examinations, occurred in the context of medical 
treatment.  Accordingly, compensation under 38 U.S.C.A. 
§ 1151 is warranted.


ORDER

The claim of entitlement to disability compensation pursuant 
to 38 U.S.C.A. § 1151 for PTSD is granted.



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

